NOT RECOMMENDED FOR PUBLICATION
                                   File Name: 18a0100n.06

                                    Case Nos. 15-3751, et al.

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                                                              FILED
In re: UNITED STATES DEPARTMENT                    )                     Feb 28, 2018
OF DEFENSE AND UNITED STATES                       )                 DEBORAH S. HUNT, Clerk
ENVIRONMENTAL               PROTECTION             )
AGENCY FINAL RULE:                   CLEAN         )
WATER RULE:             DEFINITION OF              )            ORDER OF DISMISSAL
“WATERS OF THE UNITED STATES,”                     )
80 Fed. Reg. 37,054 (June 29, 2015),               )
                                                   )
                                                   )
MURRAY ENERGY CORPORATION, et                      )
al.,                                               )
                                                   )
       Petitioners,                                )
                                                   )
v.                                                 )
                                                   )
UNITED STATES DEPARTMENT OF
                                                   )
DEFENSE, DEPARTMENT OF THE
                                                   )
ARMY CORPS OF ENGINEERS; and
                                                   )
UNITED STATES ENVIRONMENTAL
                                                   )
PROTECTION AGENCY, et al.,
                                                   )
                                                   )
       Respondents.
                                                   )


       BEFORE: KEITH, McKEAGUE and GRIFFIN, Circuit Judges.

       These consolidated actions challenging the validity of the “Clean Water Rule,” 80 Fed.

Reg. 37,054 (June 29, 2015), having been transferred to this court by the Judicial Panel on Multi-

District Litigation; and
Case No. 15-3751, et al.
In re: Dep’t of Defense and EPA Clean Water Rule

       This court having issued its jurisdictional ruling on February 22, 2016, holding that

plaintiffs’ challenges are subject to direct review in this court, 817 F.3d 261; and

       The Supreme Court having granted certiorari and having on January 22, 2018, reversed

the majority jurisdictional ruling and remanded the matter to this court with instructions to

dismiss for lack of jurisdiction, Nat’l Ass’n of Mfrs. v. Dep’t of Defense, 138 S. Ct. 617 (2018);

and

       The Supreme Court having issued its final judgment on February 23, 2018; now

therefore,

       IT IS HEREBY ORDERED that this court’s order of stay dated October 9, 2015,

staying the Clean Water Rule nationwide, see 803 F.3d 804, is VACATED; and

       IT IS FURTHER ORDERED that all petitioners’ challenges to the Clean Water Rule

consolidated in this action are hereby DISMISSED for lack of jurisdiction.


                                              ENTERED BY ORDER OF THE COURT



                                              ____________________________________
                                              Deborah S. Hunt, Clerk




                                                -2-